I concur in the conclusion and also in the general course of reasoning upon which it has been reached, and in nearly all that our Chief Justice has said so well, above. However, I consider it proper for me to say this:
Undoubtedly "common usage" is one very valuable test, or measure, by which the courts may determine whether a given expenditure of public funds is or is not for "a public purpose," and to that effect are the authorities; but I do not regard it as the only test, in any instance.
The distinction between the maintenance and the regulation of primary elections is drawn, and properly so, in said opinion, and that, indeed, is as far as it is necessary to go in answering the certified question; but, as this is a pioneer case of public importance, I wish, by way of making my own views clear, to emphasize, if possible, said distinction, and, in that connection, to say that said opinion, as I understand it, does not question the power and authority of the Legislature to direct payment, out of public funds raised by taxation, of any and all reasonable expenses which may be incurred in the mere regulation *Page 14 
— but not in the maintenance — of primary elections. DeWalt v. Bartley, 146 Pa. St., 529, 24 A. 185, 15 L.R.A., 771, 28 Am. St. Rep., 814.